UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-336
                                                  §
SHERIFF, JEFFERSON COUNTY,                        §
                                                  §
                Respondent.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Samad Sefiane, proceeding pro se, filed this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the petition be dismissed without prejudice as moot.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

dismissing the petition.



         Signed this date
         Jul 15, 2019
